Citation Nr: 1133362	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  08-07 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to an effective date earlier than January 22, 2007 for the grant of a 20 percent rating for a low back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to October 1977.  

This matter comes to the Board of Veterans' Appeals (Board) from a June 2007, rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Manchester, New Hampshire that increased the rating for low back strain from 10 percent to 20 percent disabling, effective January 30, 2007.  In July 2007, the Veteran filed a notice of disagreement with the effective date of the 20 percent rating.  In a December 2007 rating decision, the RO assigned an earlier effective date of January 22, 2007 for the grant of the 20 percent rating.  


FINDINGS OF FACT

1.  A January 2005 rating decision increased the rating assigned for the Veteran's low back strain to 10 percent disabling, effective May 13, 2003.  The Veteran did not appeal this decision and it became final. 

2.  On July 17, 2006, the RO received an informal claim for an increased rating for a low back strain, comprised of a private treatment records from Dr. A. G. and Frisbee Memorial Hospital. 

3.  Prior to July 17, 2006, there was no unadjudicated claim, informal claim or intent to file a claim of entitlement to an increased rating for a low back strain.

4.  Treatment records from Dr. A. G. and Frisbee Memorial Hospital beginning April 11, 2006, less than one year prior to the Veteran's July 17, 2006 increased rating claim, reflect that there was a factually ascertainable increase in the Veteran's low back strain disability.


CONCLUSION OF LAW

The criteria for a 20 percent evaluation for low back strain are met from April 11, 2006.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.157, 3.400, 4.1-4.14 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify & Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Federal Circuit has interpreted these decisions as meaning that VCAA notice is not required in the case of an appeal of an effective date assigned when an increased rating has been granted.  Sanford v. Peake, No. 2006-7371 (Fed. Cir. Jan. 15, 2008); 2008 WL 275886 (Fed.Cir.) (See Fed. Rule of Appellate Procedure 32.1 generally governing citation of judicial decisions issued on or after Jan. 1, 2007. See also Federal Circuit Rule 32.1 and Federal Circuit Local Rule 32.1. (Find CTAF Rule 32.1)).

Similarly, the United States Court of Appeals for Veterans Claims (Court) has held that filing an NOD begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements, such as the effective date, are appropriately addressed under the notice provisions of 38 U.S.C. §§ 5104 and 7105 . See Hartman v. Nicholson, 483 F.3d 1311 (Fed.Cir.2007).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements. See Dunlap, 21 Vet. App. at 119. 

There are no reported records that remain outstanding.  The appeal does not present any questions requiring a medical opinion or examination.  The decision in this appeal turns on a determination as to when an increase in disability was factually ascertainable and when the claim for increased rating was received.  Contemporaneous medical records document the point at which an increase was shown.  Hence, there is no further assistance that would have a reasonable possibility of substantiating the claim.  

II. Effective Date Criteria

The assignment of effective dates for increased ratings is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.

The statute provides, in pertinent part, that: 

(a) Unless specifically provided otherwise in this chapter, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.

(b)(2) The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  
38 U.S.C.A. § 5110(a),(b).

The pertinent provisions of 38 C.F.R. § 3.400 clarify that:

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.

(o)(2) Disability compensation.  The date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of receipt of claim.  
38 C.F.R. § 3.400(o).

The Court and VA's General Counsel have interpreted the laws and regulations pertaining to the effective date for an increase as follows:  If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of the claim.  If the increase occurred after the date of the claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).

In addition, any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) 

There is no set form that an informal written claim must take.  All that is required is that the communication indicates an intent to apply for one or more benefits under the laws administered by the Department, and identify the benefits sought. Rodriguez v. West, 189 F.3d 1351 (1999). 

A medical report may be an informal claim to increase or reopen a previous compensation determination when the report relates to a disability for which service connection has previously been established.  MacPhee v. Nicholson, 459 F.3d 1323, 1326 (Fed.Cir. 2006) (interpreting 38 C.F.R. § 3.157(b)(1)).

Under 38 C.F.R. § 3.157, a report of treatment or examination can constitute an informal claim for increase if it contains sufficient information.  A private treatment record is deemed to be an informal claim as of the date of its receipt, while a VA record constitutes an informal claim as of the date of the treatment or examination. Id.

III.  Analysis

A June 1978 rating decision granted service connection for a low back injury and assigned a noncompensable rating effective October 1977.  Rating decisions in August 1979, July 1980, May 1983, January 1985, November 1992, July 1997, September 2001, and September 2003 confirmed and continued the noncompensable rating for the low back disability.  In January 2005, the RO increased the rating to 10 percent disabling, effective May 13, 2003.  The Veteran was notified of the decision in February 2005, but did not submit a notice of disagreement.  No pertinent evidence was received within one year of the 2005 decision.  The decision; therefore, became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103; cf. 38 C.F.R. § 3.1569(b) (2010) (new and material evidence received within the appeal period can adjudication of the claim without regard to the prior decision). 

The record shows no communication from the Veteran, and no reports of treatment for a back disability between January 2005 and April 2006.  

A June 2007 rating decision increased the rating for the low back strain (previously rated as low back injury/strain) to 20 percent disabling, effective January 30, 2007.  

In the Veteran's July 2007 notice of disagreement, he indicated that he desired an effective date of June 15, 2006, for the 20 percent rating for low back strain (this was the date he filed a claim for service connection for residuals of head trauma).  

The record reflects that private records from Dr. A.G. and Frisbee Memorial Hospital were actually received as early as July 17, 2006.  

The Veteran's communication received on June 15, 2006 specifically sought service connection for residuals of trauma and did not mention the back.  Thus, the earliest date of a claim for an increased rating for low back strain was July 17, 2006, when the private treatment records were received.  38 C.F.R. § 3.400(o)(2).  

The issue becomes whether it was first factually ascertainable that the Veteran's low back strain had increased in disability within the one-year period prior to July 17, 2006.

The private treatment records received on July 17, 2006 included an April 11, 2006 record that noted the Veteran's complaints of chronic low back pain with intermittent radiation of pain along the posterior surface of the left thigh down to his knee.  Physical examination revealed tenderness on palpation over the lumbar spine and a positive straight leg raising sign on the left side.  The record noted that an MRI would be done.  A subsequent April 2006 MRI report revealed multilevel degenerative disc disease of the lumbar spine with facet arthropathy and mild foraminal compromise.  

In October 2006, the Veteran went to the emergency room for sharp back pain.  He was in moderate distress and had a decreased range of motion and pain on motion on examination.  An October 2006 record specifically noted that the Veteran started to have progressively worsening of back pain.  An October 2006 MRI showed mid lumbar scoliosis of the left convex and intervertebral disc narrowing present at L3-4, L5-S1.  

In December 2006, despite physical therapy, a limited range of motion was observed in the lumbosacral spine when the Veteran bent over.  He was referred to Interventional Spine Management for possible epidural steroid injections.  

The specific reasons for the grant of the 20 percent rating, as stated in the January and December 2007 rating decisions included consideration of the Veteran's subjective complaints and the rating schedule provisions concerning the joints, functional loss, and painful motion.  Also, on March 2007 VA examination, range of motion studies showed forward flexion was to 0 to 50 degrees, at which point he noted discomfort; extension was from 0 to 20 degrees, at which point he noted some discomfort; lateral flexion was 0 to 20 degrees on the right side and 0 to 30 degrees on the left side; and rotation was 0 to 25 degrees on the right side and from 0 to 30 degrees on the left side.  

The RO determined that these symptoms was commensurate with forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; warranting a 20 percent disability rating.  

Because the April 11, 2006 private treatment record from Dr. A.G. demonstrated an increase in disability within one year of the July 2006 claim for increase; 
the Veteran is entitled to an effective date of April 11, 2006 for the award of a 20 percent rating for his low back strain.  See 38 C.F.R. §§ 3.400(o)(2); 3.157(b).  The Veteran is not, however, entitled to an effective date prior to April 11, 2006, because there is no document prior to that date but within a year of the claim that indicates that an increase in disability was factually ascertainable or that could be interpreted as an informal claim. 

All reasonable doubt has been resolved in favor of the Veteran in making this decision.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date of April 11, 2006 for the grant of a 20 percent rating for low back strain, is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


